Cite as 2014 Ark. App. 30

                 ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CR-13-222


                                                 Opinion Delivered   January 15, 2014
MARCUS A. RIMMER
                               APPELLANT         APPEAL FROM THE CRITTENDEN
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CR-2011-210]

                                                 HONORABLE JOHN N.
STATE OF ARKANSAS                                FOGLEMAN, JUDGE
                                 APPELLEE
                                                 REBRIEFING ORDERED; MOTION
                                                 TO WITHDRAW DENIED



                               ROBIN F. WYNNE, Judge


       As permitted by Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court

of Appeals, appellant Marcus Rimmer’s attorney has filed a no-merit brief and a motion to

withdraw as counsel. We order rebriefing and deny the motion to withdraw.

       In August 2011, Rimmer pled guilty to possession of pseudoephedrine with intent to

manufacture methamphetamine, a Class D felony, and was sentenced to two years’ probation,

subject to certain written conditions. He was also fined $750 and assessed various costs and

fees, for a total payment amount of $1395, to be paid in monthly installments of $75

beginning September 11, 2011. In April 2012, the State filed a petition for revocation of

Rimmer’s probation, alleging that he violated the conditions of his probation by 1) failing

to pay as directed, 2) failing to report to probation as directed, 3) failing to pay probation

fees, 4) failing to notify the sheriff of his current address and employment, and 5) departing
                                  Cite as 2014 Ark. App. 30

from his approved residence without permission. After a July 5, 2012 revocation hearing,

the circuit court found that Rimmer had violated the conditions of his probation and

sentenced him to three years in the Arkansas Department of Correction upon revocation,

with all fines and costs on this charge satisfied.

       In the brief submitted to this court, counsel fails to cite Anders v. California, 386 U.S.
738 (1967), or Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court of

Appeals.1 Counsel also fails to state the standard of review applicable to Anders briefs. Our

standard in determining whether to relieve an attorney from a non-meritorious appeal is not

whether counsel thinks the trial court committed no reversible error, but rather whether the

points to be raised on appeal would be “wholly frivolous.” Eads v. State, 74 Ark. App. 363,

47 S.W.3d 918 (2001). This court has recently written the following in a case in which this

counsel submitted a noncompliant Anders brief:

              We once again direct counsel to thoroughly familiarize himself with the
       requirements of Rule 4-3(k)(1) and how a no-merit argument is to be presented on
       appeal. Further, we emphasize that, at a minimum, counsel “should both acquaint
       himself with the framework found in Anders for no-merit criminal briefs and include
       the Anders citation in his brief.” Soto v. State, 2013 Ark. App. 619, at 2. Additionally,
       counsel shall cite and follow the appropriate standard of review relating to no-merit
       appeals.

              Any appeals received from counsel that fail to strictly comply with this mandate
       regarding no-merit briefs will be uniformly returned for rebriefing and the
       accompanying motion to withdraw as counsel will be denied.

Hollins v. State, 2013 Ark. App. 695, at 2. Accordingly, we order counsel to submit a

substituted brief within fifteen days of this opinion. Ark. Sup. Ct. R. 4-2(b)(3) (2013). We

express no opinion as to whether the new appeal should be made pursuant to Rule 4-3(k)(1)


       1
        Counsel incorrectly cites Rule 4-3(j) in his motion to withdraw.

                                                2
                                  Cite as 2014 Ark. App. 30

or should be on meritorious grounds. If a no-merit brief is filed, counsel’s motion and brief

will be forwarded by our clerk to appellant so that, within thirty days, he again will have the

opportunity to raise any points he so chooses in accordance with Ark. Sup. Ct. R. 4-3(k)(2).

In either instance, the State shall be afforded the opportunity to file a responsive brief.

       Rebriefing ordered; motion to withdraw denied.

       HIXSON and BROWN, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                               3